United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2423
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Taylor Grant

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: April 1, 2022
                               Filed: April 6, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Taylor Grant appeals after a jury convicted him of assault resulting in serious
bodily injury in Indian country, and the district court 1 imposed a Guidelines-range
sentence. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.


      1
       The Honorable Robert F. Rossiter, Jr., Chief Judge, United States District
Court for the District of Nebraska.
       On appeal, Grant argues that the evidence was insufficient to prove he was
responsible for the victim’s injuries, and challenges the sentence as substantively
unreasonable. This court finds no basis for reversal. The evidence at trial—
including the victim’s direct testimony that she recalled Grant hitting her in the head
on two separate occasions during the period in question, and other circumstantial
evidence to support the inference that Grant was the assailant—was sufficient to
support Grant’s convictions. See United States v. Littlewind, 595 F.3d 876, 881-82,
884 (8th Cir. 2010) (jury verdict must be upheld “if any rational interpretation of the
evidence, regardless of countervailing evidence, would allow a reasonable-minded
jury to conclude guilt beyond a reasonable doubt”; this court may not weigh the
evidence or assess credibility of witnesses, rather, it must presume that triers of fact
resolved any conflict in government’s favor); United States v. Erdman, 953 F.2d
387, 389 (8th Cir. 1992) (conviction may be based on circumstantial as well as direct
evidence).

       The sentence was not substantively unreasonable, as the record shows the
district court considered the record, the parties’ sentencing memoranda and oral
arguments, and Grant’s motion for a variance; and discussed some of the 18 U.S.C.
§ 3553(a) factors. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th
Cir. 2009) (en banc) (substantive reasonableness of sentence is reviewed for abuse
of discretion; abuse of discretion occurs when court fails to consider relevant factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factor); see also United States v. Gray, 533 F.3d
942, 944-46 (8th Cir. 2008) (if district court references some § 3553(a) factors, this
court is ordinarily satisfied it was aware of them all); cf. United States v. St. Claire,
831 F.3d 1039, 1043 (8th Cir. 2016) (within-Guidelines sentence is accorded
presumption of substantive reasonableness on appeal).

      The judgment of the district court is affirmed.
                     ______________________________



                                          -2-